J-S12030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 KEITH ALEXANDER                            :
                                            :
                     Appellant              :    No. 1954 EDA 2021

          Appeal from the PCRA Order Entered September 7, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0702301-2002


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                                FILED MAY 19, 2022

      Keith Alexander appeals from the September 7, 2021 order dismissing

his petition pursuant to the Post-Conviction Relief Act (“PCRA”). We affirm.

      Due to the nature of our holding in this case, we will review the factual

history of this case only briefly, as follows:

      Appellant was arrested and . . . charged in connection with the
      2002 non-fatal shooting of Maurice Stuart in Philadelphia. On April
      1, 2005, following a jury trial presided over by the [trial court],
      Appellant was convicted of attempted murder, aggravated
      assault, conspiracy, and violations of the Uniform Firearms Act.
      On May 20, 2005, the trial court sentenced Appellant to an
      aggregate term of twenty-six and one-half to fifty-six years of
      incarceration.

Commonwealth v. Alexander, 224 A.3d 366 (Pa.Super. 2019) (unpublished

memorandum at 1) (“Alexander V”) (affirming dismissal of Appellant’s fourth

PCRA petition). On direct appeal, this Court affirmed Appellant’s judgment of

sentence and the Supreme Court of Pennsylvania denied his application for
J-S12030-22


allowance of appeal on October 24, 2007. Appellant did not seek a writ of

certiorari in the United States Supreme Court.     From 2008 through 2020,

Appellant filed a succession of four unsuccessful PCRA petitions.1

       While Appellant’s petition for allowance of appeal in our Supreme Court

was pending in Alexander V but prior to it being denied, he filed a fifth, pro

se PCRA petition.        The PCRA court took no action in response to this

submission, ostensibly recognizing that no subsequent PCRA petition could be

filed while a prior PCRA petition remained under active appellate review. See

Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000) (“[W]hen an

appellant’s PCRA appeal is pending before a court, a subsequent PCRA petition

cannot be filed until the resolution of review of the pending PCRA petition by

the highest state court in which review is sought, or upon the expiration of




____________________________________________


1  For the sake of legal posterity and in anticipation of future filings from
Appellant, we note the chronology of these proceedings in this footnote. See
Commonwealth v. Alexander, 928 A.2d 1117 (Pa.Super. 2007) (non-
precedential decision) (direct appeal) (“Alexander I”), allowance of appeal
denied, 934 A.2d 1275 (Pa. 2007). Commonwealth v. Alexander, 990 A.2d
34 (Pa.Super. 2009) (non-precedential decision) (first PCRA) (“Alexander
II”), allowance of appeal denied, 4 A.3d 1050 (Pa. 2010); Commonwealth
v. Alexander, 116 A.3d 688 (Pa.Super. 2014) (non-precedential decision)
(second PCRA) (“Alexander III”), allowance of appeal denied, 114 A.3d 415
(Pa. 2015); Commonwealth v. Alexander, 175 A.3d 411 (Pa.Super. 2017)
(non-precedential decision) (third PCRA) (“Alexander IV”), allowance of
appeal denied, 176 A.3d 849 (Pa. 2017); Commonwealth v. Alexander,
224 A.3d 366 (Pa.Super. 2019) (unpublished memorandum) (fourth PCRA)
(“Alexander V”), allowance of appeal denied, 224 A.3d 366 (Pa. 2019),
certiorari denied, 140 S.Ct. 2780 (2020).

                                           -2-
J-S12030-22


the time for seeking such review.”), abrogated in part on separate grounds,

Commonwealth v. Small, 238 A.3d 1267, 1286 (Pa. 2020).

       On February 11, 2021, Appellant re-filed this latest PCRA petition as an

attachment to a motion seeking a response from the PCRA court. See Motion

for Honorable [sic] to Respond, 2/11/21, at Exhibit 1 (“PCRA Petition”). By

this point, Appellant’s petitions for allowance of appeal in both the United

States and Pennsylvania Supreme Courts had been denied in Alexander V.

       In this filing, Appellant asserted claims that: (1) his trial counsel was

ineffective; and (2) that the prosecutor assigned to Appellant’s case

committed fraud.       See PCRA Petition at 1-15.     Although not cited in the

petition, Appellant’s arguments on this second point implicated Brady v.

Maryland, 373 U.S. 83 (1963) and allegations that the Commonwealth

withheld impeachment and/or exculpatory evidence.              With respect to

ineffectiveness, Appellant asserted “[t]here is no sign that [trial counsel] tried

to defend his client or clear him of the charges,” citing a number of examples

from the proceedings. PCRA Petition at 6-8. As to fraud, Appellant claimed

the Commonwealth obtained his conviction “by using uncorrected testimony

that the prosecutor [knew] to be false[.]”2 Id. at 5.

____________________________________________


2 We also note that Appellant’s first trial ended in a mistrial due to a lack of
unanimity amongst the jurors before he was convicted in a second proceeding.
Many of Appellant’s allegations of attorney error and prosecutorial fraud
appeared to relate to events that took place during his first trial. See
Appellant’s brief at 9 (“The issues of the first trial were not remedied by the
(Footnote Continued Next Page)


                                           -3-
J-S12030-22


       Treating Appellant’s motion seeking a response as a newly filed PCRA

petition, the PCRA court filed notice of its intent to dismiss it without a hearing

pursuant to Pa.R.Crim.P. 907.          Specifically, the PCRA court concluded the

petition was untimely. See Order, 6/21/21, at 1 (“As you failed to plead and

prove one of the exceptions to the PCRA’s time-bar, this Court is without

jurisdiction to consider the merits of your claims or offer any form of relief.”).

       Appellant did not respond to the Rule 907 notice and the PCRA court

dismissed his petition. See Order, 9/7/21, at 1. Thereafter, Appellant filed a

timely notice of appeal to this Court. The PCRA court did not direct Appellant

to file a concise statement of errors pursuant to Pa.R.A.P. 1925(b) and he did

not file one. In a brief opinion, the trial court set forth its justification for

dismissing the petition, i.e., untimeliness.      See Opinion, 9/16/21, at 1-2.

Appellant presents a single issue for our consideration, which he has chosen

to phrase as follows: “Whether the PCRA court acknowledged the Brady

violation in the first trial[?]” Appellant’s brief at 7.

       Our standard of review in this context is “limited to examining whether

the PCRA court’s determination is supported by the record evidence and free

of legal error.”      Commonwealth v. Whitehawk, 146 A.3d 266, 269

(Pa.Super. 2016) (cleaned up). However, “[b]efore addressing the merits of

Appellant’s claims, we must first determine whether we have jurisdiction to


____________________________________________


prosecution in the second trial.”); see also PCRA Petition at 4-8. Appellant
also referenced evidence admitted at his second trial, but not his first. Id.

                                           -4-
J-S12030-22


entertain the underlying PCRA petition.”      Id.   Specifically, the timeliness

limitations pursuant to the PCRA are jurisdictional, mandatory, and “a court

has no authority to extend filing periods except as statute permits.”

Commonwealth v. Jackson, 30 A.3d 516, 519 (Pa.Super. 2011).

     Instantly, timeliness under the PCRA is governed by 42 Pa.C.S.

§ 9545(b), which provides in pertinent part as follows:

     (b) Time for filing petition.--

        (1) Any petition under this subchapter, including a second
        or subsequent petition, shall be filed within one year of the
        date the judgment becomes final, unless the petition alleges
        and the petitioner proves that:

           (i) the failure to raise the claim previously was      the
           result of interference by government officials with    the
           presentation of the claim in violation of              the
           Constitution or laws of this Commonwealth or           the
           Constitution or laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that was
           recognized by the Supreme Court of the United States
           or the Supreme Court of Pennsylvania after the time
           period provided in this section and has been held by
           that court to apply retroactively.

        (2) Any petition invoking an exception provided in
        paragraph (1) shall be filed within one year of the date the
        claim could have been presented.

        (3) For purposes of this subchapter, a judgment becomes
        final at the conclusion of direct review, including
        discretionary review in the Supreme Court of the United
        States and the Supreme Court of Pennsylvania, or at the
        expiration of time for seeking the review.

                                      -5-
J-S12030-22


42 Pa.C.S. § 9545(b)(1)-(3). Accordingly, “[i]f the petition is determined to

be untimely, and no exception has been pled and proven, the petition must

be dismissed without a hearing because Pennsylvania courts are without

jurisdiction to consider the merits of the petition.” Jackson, supra at 519

(citation and quotation marks omitted).

      For the purposes of § 9545(b)(3), direct review of Appellant’s judgment

of sentence concluded when the Supreme Court of Pennsylvania denied his

petition for allowance of appeal on October 24, 2007. Appellant did not seek

a writ of certiorari in the United States Supreme Court and his time in which

to do so expired on January 22, 2008. See U.S. Sup. Ct. Rule 13(1) (providing

that a petitioner has ninety days after “entry of judgment” to file “[a] petition

for a writ of certiorari seeking review of a judgment of a lower state court”).

Thus, Appellant had until January 22, 2009 to file a timely PCRA petition. The

instant PCRA petition was filed on February 11, 2021. Accordingly, it is facially

untimely by more than twelve years.

      In his instant petition, Appellant has pleaded the applicability of two

timeliness   exceptions,   namely   that:   (1)   the   alleged   interference   by

unidentified government officials; and (2) the facts upon which the claims are

predicated were unknown to Appellant and could not have been ascertained

by the exercise of due diligence.       See PCRA Petition at 3; 42 Pa.C.S.

§ 9545(b)(1)(i)-(ii). We will address each section seriatim. From the outset

of our analysis, we emphasize that the PCRA requires that any petition


                                      -6-
J-S12030-22


invoking one of these timeliness exceptions must be filed within one year of

the date the claim could have been presented. See 42 Pa.C.S. § 9545(b)(2).

Both the governmental interference and newly discovered facts timeliness

exceptions must comply with § 9545(b)(2).           See Commonwealth v.

Natividad, 200 A.3d 11, 28 (Pa. 2019).

      We discern that Appellant’s allegations as to governmental interference

are predicated upon his Brady claims. However, these specific claims have

already been addressed in an earlier memorandum of this Court:

      Appellant attempts to invoke the “governmental interference”
      exception to the statutory time-bar per Section 9545(b)(1)(i),
      claiming the prosecution withheld exculpatory evidence from
      Appellant at his second trial in violation of Brady. Specifically,
      Appellant avers the prosecution withheld a police officer
      memorandum, investigative report, and two eyewitness
      statements, one of which exonerates Appellant. The record belies
      Appellant's contentions. Appellant's trial counsel received the
      evidence at issue prior to Appellant's second trial, specifically
      referenced the “withheld” evidence at trial, and discussed the
      eyewitness statement at length.

Commonwealth v. Alexander, 175 A.3d 411 (Pa.Super. 2017) (non-

precedential decision at 2) (cleaned up) (“Alexander IV”). In light of this

memorandum published approximately five years ago, Appellant has failed to

comply with the requirements of § 9545(b)(2). Specifically, the discussion in

Alexander IV evinces that Appellant has been fully aware of these alleged

Brady violations for the better part of a decade. Thus, Appellant’s allegations

of governmental interference could have been (and, in fact, were) raised at

an earlier date. Accordingly, § 9545(b)(1)(i) does not apply.


                                     -7-
J-S12030-22


      Turning to Appellant’s allegations of newly discovered facts pursuant to

§ 9545(b)(1)(ii), he relies upon trial counsel’s purported ineffectiveness on

this point. However, the ineffectiveness complained of by Appellant would

have been immediately evident during Appellant’s first and second trials. In

pertinent part, Appellant has offered no discussion of why he has waited over

a decade to raise this claim. See 42 Pa.C.S. § 9545(b)(2). Furthermore,

Appellant has not offered any argument concerning due diligence in his filings.

See Commonwealth v. Sanchez, 204 A.3d 524, 526 (Pa.Super. 2019)

(“Due diligence demands that the petitioner take reasonable steps to protect

his own interests; a petitioner must explain why he could not have learned

the new facts earlier with the exercise of due diligence.”).       Accordingly,

Appellant is not entitled to the benefit of § 9545(b)(1)(ii).

      Based upon the foregoing, we conclude that the PCRA court’s dismissal

is supported by the record and free of legal error.       Appellant’s fifth PCRA

petition is patently untimely and not entitled to any exception.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2022




                                      -8-